


First Amendment of the
Burlington Northern Santa Fe Corporation
Amended and Restated Benefits Protection Trust Agreement
 
THIS AMENDMENT (the "Amendment"), made as of the 4th day of October, 2007, by
and between BURLINGTON NORTHERN SANTA FE CORPORATION, a corporation organized
and existing under the laws of the State of Delaware (the "Company"), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as the "Trustee");
 
W I T N E S S E T H
WHEREAS, the Company entered into a trust agreement with the Trustee on March
31, 2004 (the "Trust");
 
WHEREAS, amendment of the Trust is now desirable; and
 
WHEREAS, the Board has determined, in its reasonable judgment and in accordance
with Section 17.1 of the Trust, that adoption of this amendment will have no
material adverse effect on the amount of benefits payable under the Trust to
Participants or their beneficiaries;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Trustee, that
the Trust shall be amended in the following particulars, effective October 4,
2007.
 
1.    By substituting the following for paragraph 1.3(a) of the Trust:
 
"(a)  any person (as such term is used in sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) being or
becoming the "beneficial owner" (as defined in Rule 13d-3 of the Exchange Act)
directly or indirectly, of securities of the Company representing twenty five
percent (25%) or more of the combined voting power of the Company's then
outstanding securities, provided that the determination of whether any person
has become the beneficial owner of twenty five percent (25%) or more of the
combined voting power of the Company's outstanding securities for purposes of
this Section (a) shall be determined in accordance with Exhibit C hereto,"
 
2.    By substituting the phrase "twenty five percent (25%)" for the phrase
"twenty percent (20%)" where the latter phrase appears in paragraph 1.3(b) and
paragraph 1.9(a)(1) of the Trust.
 
3.    By substituting the following for paragraph 4.2 of the Trust:
 
"4.2           On and after a Change in Control, the Company shall have the
following contribution obligations:
 
(a)
Within thirty (30) days following a Change in Control, the Company shall deliver
to the Trustee an amount, in cash or property, that, when added to amounts then
held under the Trust allocated to the Equitable Shares of each of the Plans, is
equal to the present value of benefits accrued under each Plan, respectively
("Accrued Benefits") as of the Change in Control Date, provided that the
determination of the Accrued Benefits under this Section (a) shall take into
account benefits accrued through the time immediately after the Change in
Control.

 
(b)
During the period beginning on the Change in Control and ending on the two (2)
year anniversary of the Change in Control, the present value of Accrued Benefits
will be calculated no less frequently than annually by the Company's vice
president - human resources or his delegate or, if the calculation is not
performed in a timely manner by the vice president – human resources or his
delegate, the calculation shall be made by a person selected by the
Trustee.  This calculation shall be made as of a date not earlier than forty
five (45) days prior to the date each determination of Accrued Benefits is
finalized, and the person responsible for the calculation will deliver to the
Trustee within fourteen (14) days after the calculation is finalized an amount,
in cash or property, that, when added to the amounts then held by the Trust with
respect to each at the Plans, is equal to the Accrued Benefits as of such
determination date.

 
For purposes of Sections (a) and (b) above:
 
(I)
Benefits provided under the Burlington Northern Santa Fe Railway Company
Severance Plan, the Burlington Northern Santa Fe Railway Company Employee
Retention Program, and the change in control agreements between the Company and
the individual employees of the Company party thereto shall be treated as
Accrued Benefits only at such time as those benefits have been earned by the
participant by reason of a termination of employment giving rise to severance
benefits eligibility.  

 
(II)
The Accrued Benefits with respect to the BNSF Railway Company Incentive
Compensation Plan for the year in which the Change of Control occurs shall be
the amount determined by the Company prior to the Change of Control to be the
aggregate amount that would be payable under such plan based on the performance
through the period immediately prior to the Change of Control.  Accrued Benefits
with respect to the BNSF Railway Company Incentive Compensation Plan shall not
include amounts earned with respect to performance periods ending in any
calendar year following the calendar year in which the Change in Control occurs.

 
If, after a Change in Control has occurred, the Trustee determines that the
Company has failed to satisfy its obligations under the provisions of Sections
(a) or (b) above, the Trustee will make a written demand on the Responsible
Employer or Responsible Employers to provide funds in an amount determined by
the Trustee to be sufficient to pay all Accrued Benefits payable (whether
currently or on a deferred basis) under such Plan or Plans.  If, after a Change
of Control, the Trustee shall determine that Accrued Benefits under one or more
Plans which are not payable from assets of an Equitable Share under the Trust
are not being paid to Participants and beneficiaries in the proper amounts and
in a timely manner, the Trustee may in its discretion demand in writing that the
Responsible Employer or Responsible Employers deliver to the Trustee assets
sufficient to pay all Accrued Benefits payable (whether currently or on a
deferred basis) under such Plan or Plans.  The Responsible Employer or
Responsible Employers shall transfer such funds or other assets acceptable to
the Trustee, within 30 days from the time the written demand is mailed.
 
4.    By adding the following as new Exhibit C at the end of the Trust:
 
EXHIBIT C
Determination of Beneficial Ownership Of Stock under Section 1.3 of
Burlington Northern Santa Fe Corporation Benefits Protection Trust


Determination of beneficial ownership of the Company’s stock for purposes of
Section 1.3(a) of the Trust shall be determined subject to the following:


               •
In the event any person owns more than 20%, but less than 25%, of the Company’s
then outstanding stock (any such person, a “Significant Shareholder”), the
Significant Shareholder’s beneficial ownership will be calculated with the
adjustments described below.  These adjustments will be applied during the
period beginning on the date that such person becomes a Significant Shareholder
and ending on the date that such person ceases to own at least 20% of the
Company’s then outstanding stock (calculated without the following adjustments),
unless the Board determines that such period should earlier expire (such period,
the “Adjustment Period”).  



 
•
During the Adjustment Period, the number of outstanding shares of Company stock
will be deemed to be the actual number of outstanding Company shares plus the
number of Company shares (if any) that were acquired, repurchased or redeemed by
the Company during the Adjustment Period.



 
•
These adjustments will cease to be made (and such Significant Shareholder’s
beneficial ownership will be calculated based on the actual number of
outstanding Company shares) in the event that, at any time after the first date
on which such Significant Shareholder becomes the beneficial owner at least 25%
of the actual number of outstanding Company shares (calculated without the
foregoing adjustments), such Significant Shareholder acquires any additional
shares of Company stock.



 
•
In the case of all other persons, beneficial ownership will be calculated based
on actual ownership of the Company’s then outstanding shares.



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed in its
name by its duly authorized officers under its corporate seal, and the Trustee
has consented to this Amendment, and caused this Amendment to be executed in its
name by its duly authorized officers under its corporate seal to reflect such
consent, all as of the day and year first above written.


BURLINGTON NORTHERN SANTA FE CORPORATION


By: /s/  Linda Longo-Kazanova
Its: Vice President of Human Resources and Medical


ATTEST:
/s/ Craig Smetko
Asst Secretary




Consented to by:
WACHOVIA BANK, NATIONAL ASSOCIATION


By: /s/  Signature Illegible
Its: _________________

ATTEST:


/s/  Signature Illegible

FORM 10-Q
[d10q.htm]